584 F.2d 115
UNITED STATES of America, Plaintiff-Appellee,v.William B. CLARK, Defendant-Appellant.
No. 77-5508.
United States Court of Appeals,Fifth Circuit.
Nov. 14, 1978.

Kerry P. Fitzgerald, Dallas, Tex., William Clark, pro se, Michael Lowenberg, Michael P. Lynn, Robert E. Goodfriend, Dallas, Tex., for defendant-appellant.
Kenneth J. Mighell, U. S. Atty., Fort Worth, Tex., Judith A. Shepherd, Shirley Baccus-Lobel, William O. Wuester, Asst. U. S. Attys., Dallas, Tex., for plaintiff-appellee.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion June 15, 1978, 5 Cir. 1978, 574 F.2d 1357).
Before THORNBERRY, GODBOLD and RUBIN, Circuit Judges.
PER CURIAM:


1
The Petition for Rehearing is DENIED and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12), the Petition for Rehearing En Banc is DENIED.


2
In doing so, we note that this is a direct appeal.  The court is presently considering en banc the standards to be applied in reviewing non-compliance with Rule 11 when raised by way of a habeas proceeding under 28 U.S.C. § 2255, Keel v. United States, 5 Cir. 1978, 572 F.2d 1135, Reh. en banc granted, 572 F.2d 1137, but our adherence to the requirement of literal compliance with Rule 11 when the issue is raised by direct appeal has been firm.  See, e. g., United States v. Lincecum, 5 Cir. 1978, 568 F.2d 1229; United States v. Hart, 5 Cir. 1978, 566 F.2d 977; United States v. Johnson, 5 Cir. 1977, 546 F.2d 1225.